[This is an entirely new rule.]

Rule 121. Local Rules

The requirements for the promulgation and amendment of local procedural rules for
delinquency proceedings are set forth in Pennsylvania Rule of Judicial Administration
103(d).


                                      Comment

        Effective August 1, 2016, Pennsylvania Rule of Judicial Administration 103 was
amended to consolidate and include all local rulemaking requirements. Accordingly, the
rulemaking requirements under Pa.R.J.C.P. 121 for the promulgation and amendment
of local procedural rules for delinquency proceedings were rescinded and replaced. All
local rules previously promulgated in accordance with the requirements of Pa.R.J.C.P.
121 prior to rescission of this rule remain effective upon compilation and publication
pursuant to Pa.R.J.A. No. 103(d)(7).


Official Note: Rule 121 adopted April 1, 2005, effective October 1, 2005. Amended
December 12, 2008, effective immediately. Amended January 11, 2010, effective
March 1, 2010. Rescinded and replaced June 28, 2016, effective August 1, 2016.

Committee Explanatory Reports:

       Final Report explaining the provisions of Rule 121 published with the Court’s
Order at 35 Pa.B. 2214 (April 16, 2005). Final Report explaining the amendments to
Rule 121 published with the Court’s Order at 38 Pa.B. 7080 (December 27, 2008).
Final Report explaining the amendments to Rule 121 published with the Court’s Order
at 40 Pa.B. 518 (January 23, 2010). Final Report explaining the rescission and
replacement of Rule 121 published with the Court’s Order at __ Pa.B. __ (__ __, 2016).
                             [This is an entirely new rule.]

Rule 1121. Local Rules

       The requirements for the promulgation and amendment of local procedural rules
for dependency proceedings are set forth in Pennsylvania Rule of Judicial
Administration 103(d).


                                      Comment

        Effective August 1, 2016, Pennsylvania Rule of Judicial Administration 103 was
amended to consolidate and include all local rulemaking requirements. Accordingly, the
rulemaking requirements under Pa.R.J.C.P. 1121 for the promulgation and amendment
of local procedural rules for dependency proceedings were rescinded and replaced. All
local rules previously promulgated in accordance with the requirements of Pa.R.J.C.P.
1121 prior to rescission of this rule remain effective upon compilation and publication
pursuant to Pa.R.J.A. No. 103(d)(7).


Official Note: Rule 1121 adopted August, 21, 2006, effective February 1, 2007.
Amended December 12, 2008, effective immediately. Amended January 11, 2010,
effective March 1, 2010. Rescinded and replaced June 28, 2016, effective August 1,
2016.

Committee Explanatory Reports:

       Final Report explaining the provisions of Rule 1121 published with the Court’s
Order at 36 Pa.B. 5571 (September 2, 2006). Final Report explaining the amendments
to Rule 1121 published with the Court’s Order at 38 Pa.B. 7080 (December 27, 2008).
Final Report explaining the amendments to Rule 1121 published with the Courts Order
at 40 Pa.B. 518 (January 23, 2010). Final Report explaining the rescission and
replacement of Rule 1121 published with the Court’s Order at __ Pa.B. __ (__ __,
2016).